276 So. 2d 607 (1973)
In re BRYCE HOSPITAL CREDIT UNION, INC.
v.
WARRIOR DODGE, INC.
Ex parte Bryce Hospital Credit Union, Inc., a corporation.
SC 295.
Supreme Court of Alabama.
April 19, 1973.
Turner & Turner, Tuscaloosa, for petitioner.
*608 No brief for respondent.
C. Stephen Trimmier and Rives, Peterson, Pettus, Conway & Burge, Birmingham, for Alabama Credit Union League, amicus curiae.
MERRILL, Justice.
Petition of Bryce Hospital Credit Union, Inc., a corp., for certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Bryce Hospital Credit Union, Inc., v. Warrior Dodge, Inc., 50 Ala.App. 15, 276 So. 2d 602.
Writ denied.
HEFLIN, C. J., and HARWOOD, MADDOX and FAULKNER, JJ., concur.